—Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition in this tax certiorari proceeding. Petitioners failed to file proof of mailing of a copy of the petition to the Superintendent of Schools and County Treasurer within 10 days of the mailing as required by RPTL 708 (3) and failed to demonstrate good cause for that failure. We reject petitioners’ contention that the failure to file proof of mailing is a procedural irregularity that may be excused pursuant to CPLR 2001 without a showing of good cause. The application of CPLR 2001 to excuse such failure would nullify the requirement of RPTL 708 (3) that good cause be shown (see, McKinney’s Cons Laws of NY, Book 1, Statutes § 144). (Appeal from Order of Supreme Court, Oneida County, Parker, J. — RPTL.) Present — Green, J. P., Wisner, Hayes, Balio and Fallon, JJ.